Citation Nr: 1440621	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for herpes simplex I prior to May 10, 2007, and to a rating in excess of 10 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from April 1985 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  The instant matter was most recently before the Board in September 2012, at which time the Board denied entitlement to a compensable disability rating prior to May 10, 2007, and in excess of 10 percent from that date for herpes simplex I, as well as denied entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.  Thereafter, the Veteran filed an appeal to the Court and in July 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to ensure compliance with the terms of its previous remand, as well as its failure to address the findings of a private physician who examined the Veteran in July 2012, which findings the parties agreed could potentially support a higher rating on the basis of functional loss due to pain.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  In a November 2010 action, the Board remanded the instant matters, in part, for the agency of original jurisdiction (AOJ) to attempt to obtain private treatment records from J.P. Bronner, M.D., who, in an August 2010 statement, indicated that he had been the Veteran's primary care provider since March 2010.  In that letter, which was written on UC San Diego Medical Center letter head, Dr. J.P. Bronner stated that the Veteran needed ongoing treatment for both his lumbar degenerative disc disease and herpes simplex type 1, which treatment included medication management and physical therapy.  The Board thus directed the AOJ to obtain the necessary authorizations from the Veteran and then to request the Veteran's medical records from Dr. J.P. Bronner and from the Veteran's physical therapist.

Upon remand, the AOJ sent to the Veteran a letter wherein he was requested to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for Dr. Bronner and for the physical therapist from whom he received treatment related to his herpes simplex and lumbosacral strain.  In response, the Veteran, through his representative, provided the AOJ with a signed VA Form 21-4142 wherein he stated that he had been treated by Dr. Bronner for herpes simplex and lumbosacral strain and the VA Hospital.  The Veteran did not specify which VA hospital, or provide a first name for Dr. Bronner.

The record also contain a report of general information, dated on January 24, 2011, which shows that the Veteran then informed VA that Dr. Bronner was a physician with the San Diego, California, VA Medical Center (VAMC), where he had been receiving treatment since 1992.  It was further indicated that all records from the San Diego VAMC were to be requested.  Records obtained from the San Diego VAMC show that the Veteran was at times seen by a T.E. Bronner, M.D., but do not reveal treatment by a Dr. J.P. Bronner.

A letter sent to the Veteran that same month informed him that his Authorization and Consent to Release Information to the VA from the physical therapist who treated him related to herpes simplex and lumbosacral strain did not contain the required information.  The Veteran was again requested to provide the name and address of the physical therapist so that VA could request his medical records.  The Veteran was also informed of the option to obtain those records himself and submit that information to VA.  The Veteran did not provide any additional information in response to that request.

As noted above, the instant matters are currently before the Board by way of Joint Motion wherein the parties agreed that the Board had failed to ensure compliance with the terms of its November 2010 action.  Specifically, the parties pointed out that although records from the San Diego VAMC contained treatment notes from Dr. T.E. Bronner, records from Dr. J.P. Bronner had not been requested.  Curiously, the parties failed to discuss the fact that the Veteran did not provide an authorization for release of records from Dr. J.P. Bronner to VA, or comment on the January 2011 report of general information wherein it was indicated that Dr. Bronner was a physician with the San Diego VAMC.  In any event, given the parties' Joint Motion, that Board finds that it must again remand the matter for the AOJ to attempt to obtain any relevant records related to treatment of the Veteran's herpes simplex and /or lumbosacral strain from Dr. J.P. Bronner.

On remand, the Board finds that the Veteran should also be scheduled for new VA examinations in connection with his claims for higher ratings.  This is so because the last VA examinations were conducted more than two years ago and the report of the July 2012 private back examination suggests that his disability may have increased in severity since the last VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, the Board notes that the findings on the July 2012 private examination reports are vastly different from those contained in an April 2012 VA examination report, which causes the Board to question the accuracy of the July 2012 examination finding or wonder whether the Veteran's was simply experiencing a flare-up of symptoms at that time, as opposed to a true worsening of the underlying condition.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the San Diego VAMC and clarify whether J. P. Bronner, M.D., is or was a physician affiliated with that facility or whether records pertaining to Dr. J. P. Bronner's treatment of the Veteran at that UC San Diego Medical Center are accessible through the VA San Diego Healthcare System.

If it is determined the Dr. J.P. Bronner has had no affiliation with the San Diego VAMC and that records related to treatment of the Veteran are not obtainable without the Veteran's written authorization, a notation to this effect should be made in writing and be associated with the Veteran's claims folder.

The AOJ should then request from the Veteran that he sign the necessary authorization for release of any private medical records related to treatment by Dr. J.P. Bronner to VA.  If the necessary authorization is supplied by the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records related to treatment of the Veteran by Dr. J.P. Bronner at the UC San Diego Medical Center and associate them with the claims folder.

(The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is he who is ultimately responsible for submitting any private evidence.)

2.  The AOJ should contact the Veteran and request that that he sign the necessary authorization for release of any private physical therapy records.  The Veteran should be requested to indicate whether he in fact underwent any past physical therapy related to his service-connected disability.

3.  The Veteran should be scheduled for a VA skin examination to determine the nature and severity of his service-connected herpes simplex I.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

The claims folder must be made available to and reviewed by the examiner prior to the requested examination.  The examination should include any diagnostic testing or evaluation deemed necessary, and the examiner should opine as to the percentage of the total area of the body affected, as well as the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during an exacerbation should be provided.  The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  

4.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected lumbosacral strain.

The claims folder must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of unfavorable ankylosis of his entire spine.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issues on appeal, which should include consideration of whether staged ratings are warranted.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

